Title: James Cutbush to Thomas Jefferson, 22 July 1818
From: Cutbush, James
To: Jefferson, Thomas


          
            Sir,
            Office of the US. Medical Depar’t Philada 
              July 22d 1818
          
          I herewith enclose you two addresses which were delivered on the ever memorable 4th of July: the one of Dr Jacksons is justly considerd a valuable exposition of the rise, progress, and downfall of kingdoms & republics, and the causes which produced them. The principles drawn from the history of government serve, as they do, to recall us to preserve, protect & perpetuate our happy system of government. You no doubt were acquainted with the Doctor’s father, the apothecary & physician, and the friend of Dr Hutchinson & other staunch republicans. I shall say nothing of the other address, which contains some typographical errors; the intention of it, however, was to unite the democratic party in this district, and to shew the absurdity of inventing new names, as old school & new school &c It is remarkable, that, at our dinner, nearly every man voted for Hiester  or the old school candidate, and every man for Mr Monroe, Mr Madison & yourself. The toast for Mr Monroe was printed, so that none but Duane and a few others of the old school in this state will, or may be expected to oppose the reelection of Mr M.   It is this:
          “The president of the U. States—The confidence of the democratic party in his principles and integrity, placed him at the helm of state; his  administration has strengthened  that confidence.”
          Although this was drank with repeated applause, yet the present governor of our state was not drank; so that, take it all in all, the democratic division in this state is  local, and confined in the last election, to two democratic candidates.
          You will excuse the liberty I have thus taken, in communicating these ideas. I feel pleased that we are likely to bring about an union of the contending interests.
          The plan of cultivating Indian corn, for which Mr Hall obtained a patent and on which subject I wrote you when at Norfolk Va has been tried with us,  but with no success; it has also been tried in New Hampshire, and also failed.
          
            very respectfully Your devoted friend, & Obedt Servt
            Jas Cutbush.
          
        